11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                       JUDGMENT


In the interest of A.R., C.R., M.R.,          * From the 91st District Court
R.R., and J.R., children,                       of Eastland County, Texas
                                                Trial Court No. CV-11-142403.

No. 11-16-00340-CV                            * January 6, 2017

                                              * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of jurisdiction. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.